Elliott, J.
In this case, the defendants were indicted, under the act of 1867, for seining fish in Sugar Creek, in Parke county. On the defendant's motion, the court quashed the indictments, and the State appeals.
The indictment charges’ the offense in conformity with the statute. Uo special objection is pointed out, and we see none. We are informed, however, that the motion to quash was sustained on the ground that the act of the legislature creating the offense is unconstitutional and void. *303Ye hold the act constitutional. See Gentile v. The State, post, p. 409, where the question is discussed.
JD. JE. Williamson, Attorney General, for the State.
The judgment of the Circuit Court is reversed, with costs, and. the cause remanded, with instructions to that court to overrule the motion to quash the indictment, and for further proceedings.